Citation Nr: 0305425	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-05 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1953 to December 1954, and from July 1956 to July 
1959.  This case comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In his June 2001 substantive appeal, the veteran requested a 
"local" hearing.  A hearing was scheduled for November 
2001.  In October 2001 the veteran informed the RO that he 
would not be able to attend the hearing.  

In March 1994 and November 1999 the veteran indicated that he 
was too disabled to work.  This matter is referred to the RO 
for clarification by the veteran whether he is seeking any 
further benefit, and, if so, for appropriate action.  


                                                  FINDING OF 
FACT

The veteran's appendectomy scar is manifested by subjective 
complaints of disabling hypersensitivity; it is well-healed 
and healthy appearing, and is not shown to produce any 
impairment of function.


CONCLUSION OF LAW

A rating in excess of 10 percent for an appendectomy scar is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 7804, 7805 (in 
effect prior to and after August 30, 2002).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  The veteran was notified 
via RO rating decision in March 2000 and statement of the 
case (SOC) in May 2001 why a rating in excess of 10 percent 
was not warranted.  An April 2001 letter advised him of the 
VCAA and informed him of his and VA's respective 
responsibilities in claim development. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In December 2001 the 
veteran informed VA that he had no additional evidence to 
submit.  In December 2002 he was informed of the changes in 
the criteria for rating skin disorders.  He was afforded an 
opportunity to submit additional evidence or argument.  He 
submitted additional private medical records to the Board in 
February 2003.  

The veteran has not identified any further evidence pertinent 
to his claim.  He has been afforded VA examinations.  There 
is no indication that the evidentiary record is incomplete.  
The Board concludes that the RO has complied with, or 
exceeded, the mandates of the VCAA and its implementing 
regulations.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The rating for the veteran's appendectomy scar is determined 
under the criteria for Diagnostic Code (Code) 7804 of VA's 
Rating Schedule.  Code 7804 provides a maximum 10 percent 
rating for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118 (effective prior 
to August 30, 2002).

Other potentially applicable codes include Code 7803, which 
provides that a 10 percent maximum rating is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
and Code 7805, which provides that scars may also be rated on 
the basis of any related limitation of function of the body 
part which they affect.  38 C.F.R. § 4.118 (effective prior 
to August 30, 2002).  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  The 
Court has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Under the revised rating criteria, a 10 percent rating is 
warranted under Code 7804 for scars which are superficial and 
painful on examination.  Note (1) to this Code indicates that 
a superficial scar is one not associated with underlying 
tissue damage.  Under the revised Code 7803, a 10 percent 
rating is warranted for a superficial unstable scar.  Note 
(1) to this Code indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Code 7805 remained unchanged.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual Background

During service the veteran underwent an appendectomy.  The RO 
granted service connection for the residual scar.  The scar 
has been rated 10 percent since August 1993.  

On VA examination in October 1993 well-healed appendectomy 
scar right rectus was diagnosed.  Examination showed a 12 
centimeter (cm) in length right rectus scar running from just 
below the umbilicus area to the right of the abdominal wall.  
No keloid formation was present.  The scar was attached to 
the underlying tissues.  

On March 2000 VA examination it was noted that in about 1974 
the veteran strained his abdomen lifting a chicken coop.  He 
reported chronic pain under the appendectomy scar, which was 
described by the examiner as a vertical right rectus scar.  
Examination revealed the scar to be well-healed.  The veteran 
complained of disabling hypersensitivity around the area of 
the scar as well as of causalgia.  The diagnosis was 
unexplained chronic disabling pain in and around the scar, 
otherwise healthy appearing appendectomy scar.  

VA outpatient treatment records dated in 1994 and 1995 make 
no mention of the veteran's appendectomy scar.  Treatment 
records from a private physician submitted by the veteran do 
not show any treatment for his appendectomy scar.  

Analysis

Considering the rating under criteria in effect prior to 
August 30, 2002, the Board notes that there is no question 
that the veteran's appendectomy scar is tender.  Thus, it may 
be rated 10 percent, but no higher, under Code 7804.  If the 
scar causes other symptoms or impairment, clear and distinct 
from the pain/tenderness, and not encompassed under Code 
7804, the veteran may be entitled to a separate rating for 
such symptoms/impairment, so long as the same 
symptoms/impairment are not compensated in duplicate.  
38 C.F.R. § 4.14.

In that regard, the Board notes that the appendectomy scar is 
not shown to impair any function.  Consequently, a separate 
rating on that basis, under Code 7805, is not warranted.  In 
addition, the medical evidence does not show that the scar is 
poorly nourished or that it ulcerates repeatedly; even if it 
did Code 7803 does not provide an alternate rating in excess 
of 10 percent.  

Considering the claim under the revised criteria (effective 
August 30, 2002), the medical evidence does not establish 
that the appendectomy scar is deep or causes limited motion.  
Therefore, a rating in excess of 10 percent under Code 7801 
is not warranted.  

The medical evidence simply does not reflect symptoms 
warranting a rating in excess of 10 percent under any 
formulation under either the old or the new/revised rating 
criteria.


ORDER

A rating in excess of 10 percent for an appendectomy scar is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

